                          Case 2:18-cv-06807-JMA-SIL Document 1-1 Filed 11/29/18 Page 1 of 3 PageID #: 9
                                                        Exhibit A to the Complaint
Location: Center Moriches, NY                                                                         IP Address: 24.188.134.69
Total Works Infringed: 40                                                                             ISP: Optimum Online
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           10B9840D8F01357F54437863D7220676D7DD4EFB    Blacked Raw         10/11/2018   10/04/2018        10/16/2018       PA0002127787
                                                                             17:23:48
 2           038457313342B891641BF4CFE6E45AFDEA39A611    Blacked Raw         07/09/2018   07/06/2018        07/26/2018       PA0002112158
                                                                             05:40:11
 3           05F306904D79ED19E81CF768E2754E43978B22DE    Tushy               08/21/2018   08/19/2018        09/05/2018       PA0002134998
                                                                             19:30:43
 4           199A4D6872A80BB3F0293FB2A0D2875A1EC504CD    Blacked Raw         09/10/2018   09/09/2018        10/16/2018       PA0002127792
                                                                             04:58:29
 5           1E9E67C9888D2E007336C894B64BCFA187021CA4    Tushy               09/04/2018   09/03/2018        11/01/2018       17094105281
                                                                             06:53:44
 6           223D4DB0ECFA99B84C7510AF336D48C5494E3DF7    Blacked             08/09/2018   08/08/2018        09/01/2018       PA0002119598
                                                                             01:47:34
 7           223F58B305FE0F899BAA44D19F0AB37ADEBF7D52    Blacked             09/13/2018   09/12/2018        11/01/2018       17093717893
                                                                             02:10:17
 8           2B85D15D84E81269B8EBF614E3EE10536452615D    Blacked             09/03/2018   09/02/2018        11/01/2018       17093751603
                                                                             03:04:56
 9           2E9A8A1DD7FB3B5CC90788BFA899158BA3AB615E    Vixen               08/30/2018   08/27/2018        10/16/2018       PA0002127789
                                                                             02:44:16
 10          30EA78F6B7CDDF7BE0B42AFE996A05A58A6387E7    Tushy               08/14/2018   08/14/2018        09/01/2018       PA0002119587
                                                                             22:08:56
 11          3960FCF7CEEDC02736A5BE9911410B69171F0990    Blacked             09/20/2018   09/17/2018        10/16/2018       PA0002127778
                                                                             08:15:55
 12          3BAD52C8FBA09BABA328F1CDEB5FC5826AFB1B1A    Tushy               10/14/2018   10/13/2018        11/01/2018       17094105231
                                                                             03:51:45
 13          40567F41FCC756C9E18AC37F1600442C76EEFD54    Vixen               08/04/2018   08/02/2018        09/01/2018       PA0002119574
                                                                             08:54:50
 14          43BBF49E512609587E68819ED5FB437BF3BA730C    Tushy               07/13/2018   07/10/2018        08/07/2018       PA0002132397
                                                                             15:33:43
 15          45E9C7088F191542C958CA06FFD35D61C63BB5BD    Blacked Raw         08/21/2018   08/20/2018        09/05/2018       PA0002135002
                                                                             02:42:30
 16          4C753304EC5089B76152213F0A0627BDF2D225FB    Vixen               10/17/2018   10/16/2018        10/28/2018       PA0002130458
                                                                             20:07:22
                 Case 2:18-cv-06807-JMA-SIL Document 1-1 Filed 11/29/18 Page 2 of 3 PageID #: 10
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     52D9A249CC9EC2965962169E479D9EACE1B5E9E0   Tushy         07/06/2018   07/05/2018   08/07/2018      PA0002132399
                                                                05:33:49
18     5B402018F2F4733A2B4DB2A3BC4E03BB3003F0CA   Vixen         06/29/2018   06/28/2018   07/26/2018      PA0002112159
                                                                21:52:29
19     6D3284CA69E4E0B4C1C4FEEFA38445A5AA7B5354   Vixen         06/25/2018   06/23/2018   07/26/2018      PA0002112155
                                                                08:50:55
20     76435D9529783488CB817509A5189700934E3159   Vixen         06/01/2018   05/29/2018   07/14/2018      PA0002128390
                                                                22:07:50
21     7D72BB6A5A346DDC35E701DC69BD315DD43A7502 Vixen           08/18/2018   08/17/2018   09/01/2018      PA0002119582
                                                                16:58:12
22     9166A8A2A5770026BBF7E88DBF96CF51EDE74BA7   Tushy         08/30/2018   08/29/2018   10/16/2018      PA0002127775
                                                                00:24:37
23     92C982C61D3904E73EF58FE7F97BAA6EFFA4FDBC   Vixen         07/14/2018   07/13/2018   08/07/2018      PA0002131906
                                                                02:37:37
24     A0330F47467C04BDAE206B67034054E002C2D3DE   Blacked Raw   08/28/2018   08/25/2018   10/16/2018      PA0002127783
                                                                11:01:28
25     A0AF3F07FC52AB12A776A8EE6C546444ADB94E41   Vixen         08/23/2018   08/22/2018   09/05/2018      PA0002135676
                                                                21:13:45
26     A4827E210030B1A8642E8393D9D5B9023621C138   Tushy         08/11/2018   08/09/2018   09/05/2018      PA0002135685
                                                                06:52:16
27     AB46E6243E650451197892DB7E5045C25E113955   Vixen         04/15/2018   04/14/2018   06/19/2018      PA0002126645
                                                                08:18:26
28     B19B93DB09831B689DCE952279C7C66D5570B910   Blacked       09/23/2018   09/22/2018   11/01/2018      17094105381
                                                                05:20:32
29     B809ABE307B30DDFAC6630725306D503A456106F   Vixen         06/06/2018   06/03/2018   07/09/2018      PA0002109331
                                                                14:26:27
30     BB9D3437CB7FF2A3F8B26F24934448DD5ED244B9   Blacked Raw   07/04/2018   07/01/2018   07/26/2018      PA0002112161
                                                                18:03:21
31     CD46AFF6A4A1D0E7DC6B1C7FCD78F2B6599A457D   Blacked Raw   07/13/2018   07/11/2018   08/07/2018      PA0002131894
                                                                07:54:31
32     D208A33709B2C1323192B4D6DE01E54121C3DECB   Blacked Raw   08/16/2018   08/15/2018   09/01/2018      PA0002119585
                                                                17:49:39
33     D435F101987359D46FBFE7D956021D765462420A   Blacked       07/19/2018   07/14/2018   08/07/2018      PA0002131895
                                                                13:21:02
34     D6878980EBEF9ABB95721ADAAC0748B4EB3CA7D7   Tushy         06/26/2018   06/25/2018   08/07/2018      PA0002132395
                                                                06:29:00
                 Case 2:18-cv-06807-JMA-SIL Document 1-1 Filed 11/29/18 Page 3 of 3 PageID #: 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     E8D7D52D43C3BA399DE79B24BB04D25C90126354   Blacked Raw   08/06/2018   08/05/2018   09/01/2018      PA0002119682
                                                                04:02:27
36     F1D5B0ADDA3BD447ADFC03A400D9E414E7C8B8CA   Blacked       06/05/2018   06/04/2018   07/09/2018      PA0002109329
                                                                14:20:05
37     F2BDC1C9982E2475C9CFD14CDE4B6F6D7233F3AA   Blacked Raw   05/08/2018   05/07/2018   06/19/2018      PA0002126670
                                                                00:44:40
38     F3CE57D82E3456976B96F6053D77E699CA23A41C   Vixen         07/20/2018   07/18/2018   09/01/2018      PA0002119684
                                                                03:12:07
39     F8AD3A04BB37A40156037FF4DBA8B8C2F0068B5B   Tushy         09/09/2018   09/08/2018   10/16/2018      PA0002127788
                                                                06:47:19
40     FA80175377B2E6B2515360AF1E5ED3C0AD8C0906   Blacked Raw   06/02/2018   05/27/2018   07/14/2018      PA0002130451
                                                                04:12:17
